* Corpus Juris-Cyc. References: Equity, 21CJ, p. 513, n. 60 New; Judgments, 33CJ, p. 1064, n. 49; 34CJ, p. 1096, n. 42; p. 1097, n. 47; p. 1117, n. 16; p. 1132, n. 4; p. 1133, n. 5; p. 1135, n. 30; p. 1136, n. 34 New; p. 1137, n. 37.
The appellants seek by this suit to obtain a judgment against McCormick on a judgment obtained by them against McCormick in the state of Arkansas, to set aside several conveyances of real property made by McCormick to the other appellees, and to subject that property to the payment of their judgment against McCormick. This appeal is to settle the principles of the case, and is from a decree overruling a demurrer to a cross-bill. The original bill of complaint was amended several times, and, as finally amended, seems to present this case. *Page 575 
In September, 1918, McCormick purchased a plantation in Arkansas from Jones, Hutton, and two other persons, for which he gave them separate promissory notes for different amounts, on which they sued him in the chancery court of Lee county, Ark., and obtained a personal decree against him for the amount due thereon, and also a decree for the sale of the plantation and the application of the proceeds thereof to the payment of this personal decree. The plantation was sold under this decree, and purchased by the complainants in the suit in which it was rendered, for the sum of seven thousand dollars. Before this sale was made, McCormick appealed the case to the supreme court of Arkansas without the execution of a supersedeas bond, and that court held that no recovery could be had on two of the notes sued on, and modified the decree of the court below by crediting the amount of these notes thereon, but affirmed the decree in all other respects. McCormick v. Daggett, 162 Ark. 16, 257 S.W. 358. Afterwards, on receipt of the mandate of the supreme court, the chancery court of Lee county ordered its clerk to indorse on the decree the credit directed by the supreme court to be made thereon. The two notes which the supreme court held could not be collected were not among the notes sued on by Jones and Hutton, but by the other cocomplainants. While this suit was pending in the supreme court of Arkansas, this suit was brought; the final result of the case in the Arkansas courts being made to appear by amendments to the bill, in which the two cocomplainants of Jones and Hutton were eliminated from the suit. A copy of the decree rendered by the chancery court of Lee county was filed as an exhibit to the bill, but no copy of the record on which the decree was rendered was filed.
The conveyances from McCormick to his coappellees, which the appellants claim were fraudulent, were made, according to the allegations of the bill, after the execution of the notes sued on in the Arkansas court, but before the decree thereon was rendered. The appellees answered *Page 576 
the bill as amended, denying the validity of the notes on which the Arkansas decree was rendered, for the alleged reason that they were fraudulently obtained, and alleged that the sale of the land to the appellants under the decree of the Arkansas court is void for two reasons: First, the decree under which it was sold was afterwards reversed; and second, the land was purchased by the appellants at the sale for a very small portion of its actual value because of fraudulently deterring other persons from bidding thereon. This answer was made a cross-bill, the prayer of which is:
". . . The defendant, A.L. McCormick, have a decree declaring that said sale of said land to him to be fraudulent, that said sale be rescinded and decree rendered here in his favor against the said complainants for the sum paid to them on account of said sale, or, if not entitled thereto, that the said A.L. McCormick recoup against the demand of complainants the difference in the sale price and actual value of said land as may be shown on the hearing, and that the said A.L. McCormick and other defendants have such other, further, and general relief against the complainants as they may be entitled to receive, and they will, as in duty bound, ever pray," etc.
This cross-bill also denies that the decree rendered by the Arkansas court did not award the appellants personal judgment against McCormick, and challenges "the sufficiency of the certification thereof."
1. The decree of the chancery court of Lee county recites, among other things, that:
"It is therefore, by the court, considered, ordered, adjudged, and decreed that the plaintiff Frank G. Jones have and recover of and from the said A.L. McCormick the sum of thirty-two thousand seven hundred forty-nine dollars, that the plaintiffs, Frank G. Jones and J.L. Hutton have and recover of and from the defendant, A.L. McCormick, the sum of ten thousand nine hundred sixteen dollars and thirty-three cents, and that the plaintiffs *Page 577 
Sam Bowen and Mary Louise Bowen have of and recover from the defendant A.L. McCormick, the sum of twenty-one thousand eight hundred thirty-two dollars and sixty-six cents, and that all of said judgments in favor of each and all of said plaintiffs be, and the same are hereby, declared liens on said lands," etc.
— and proceeds to appoint a commissioner for the sale of the land. It would be rather difficult to render a personal judgment in more accurate language.
2. The objection to the certification of this decree is that the copy thereof is not accompanied by a copy of the record on which it was rendered. It is not necessary, in suing on a judgment or decree, to exhibit a copy of the record on which it was rendered. All that is necessary is to allege the required jurisdictional facts and to exhibit a copy of the judgment or decree (34 Cyc. 109); moreover, the rendition of the judgment and the jurisdiction of the court so to do are not denied by the answer.
3. In so far as McCormick is concerned, the decree sued on isres adjudicata, and it should be given the same faith and credit here as if it had been rendered by a Mississippi court. This concludes both the personal decree and the decrees ordering and confirming the sale of the land.
4. The decree in the chancery court of Lee county was not reversed, but was only modified, and the effect of the modification was for the decision of the Arkansas court, according to which the decree, as modified, remains in full force and effect.
5. The contention of McCormick's coappellees that they are not bound by the decree of the Arkansas court, and have a right to relitigate the validity of the notes on which that decree was based, arises on the answer, and not on the cross-bill, and consequently was not for the consideration of the court below on the demurrer to the cross-bill.
The demurrer to the cross-bill should have been sustained.
Reversed and remanded. *Page 578